          Case 1:18-cv-09011-JMF Document 238 Filed 02/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ACCENT DELIGHT INTERNATIONAL LTD., et al.,                             :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :    18-CV-9011 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
SOTHEBY’s, et al.,                                                     :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On January 3, 2020, the Court signed a letter of request for international judicial
assistance (the “Letter of Request”) from the appropriate judicial authority in Switzerland to
obtain evidence from Jean-Marc Peretti for use in this action pursuant to the Hague Convention
of 18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial Matters (the
“Hague Convention”). See ECF No. 138. The Tribunal de Première Instance de Genève (the
“Swiss Court”) issued an order on June 5, 2020, giving effect to the Letter of Request. See ECF
No. 236 (“Defs.’ Letter”), at 1. On January 25, 2021, the Swiss Court issued an order explaining
that Peretti claims he is unable to comply with the Swiss Court’s prior order to produce certain
documents because those documents were seized by the Geneva Public Prosecutor’s Office and
are no longer in Peretti’s possession. ECF No. 236-1, at 3 (translation prepared by Defendants).
In the same order, the Swiss Court also explained that Peretti claims he is unable to appear as a
witness because of the “current COVID-19 health crisis” and the fact that he is a “person at risk.”
Id. The Swiss Court “[i]nvite[d]” this Court to “indicate . . . what action it intends to pursue in
these proceedings.” Id. at 4.

        On February 17, 2021, Defendants filed a letter requesting that the Court issue an order
responding to the Swiss Court and requesting that it proceed with enforcing the Letter of Request
as to Peretti. Defs.’ Letter 3. In particular, they argue that neither of Peretti’s objections actually
prevent him from producing the evidence Defendants seek. First, they argue that Swiss law
allows Peretti to seek copies of the relevant documents from the Geneva Public Prosecutor’s
Office. Id. 2-3. Relatedly, they suggest that the Hague Convention and the Swiss Civil
Procedure Code authorize the Swiss Court itself to seek the relevant documents directly from the
Geneva Public Prosecutor’s Office. Id. Second, they argue that Peretti’s appearance to give
testimony via videoconference would allow him to comply with public health guidelines. Id.

       The Court is not in a position to opine on whether Defendants’ requests are consistent
with Swiss law. Nevertheless, the Court is prepared to issue an order of clarification to the Swiss
Court renewing its initial request that Defendants be allowed to obtain the relevant evidence
        Case 1:18-cv-09011-JMF Document 238 Filed 02/23/21 Page 2 of 2




from Peretti and requesting that the Swiss Court take the steps proposed by Defendants if
appropriate under Swiss law. With that caveat, Defendants’ motion is GRANTED. No later
than March 5, 2021, Defendants shall file a proposed order consistent with the foregoing. At or
about the same time, Defendants shall email a copy of the proposed order in Microsoft Word
format to the Chambers email address.

       The Clerk of Court is directed to terminate ECF Nos. 236 and 237.

       SO ORDERED.

Dated: February 23, 2021                           __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge




                                               2
